Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “311” has been used to designate both the upper surface opening and the knob hole. Examiner notes that elsewhere in the specification, and in Figure 4, the knob hole is designated with reference character “312.” Further, in Figure 6, reference character “30” appears to be used to designate two separate components.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: housing lower hole 523.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 56 (Figure 5), 521a (Figure 5), 33 (Figures 6 and 7), 744b (Figure 6), 746b (Figures 6 and 7), 521 (Figure 7), 711 (Figure 7), and 323 (Figure 8).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it comprises implied phraseology (“The present disclosure relates to” in line 1).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 17 is objected to because of the following informalities:  the acronym “LEDs” should be written out the first time it appears for each independent claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a motor assembly…to rotate the blade” and “a touch device” for inputting a user’s manipulation in Claim 1; “a display device to display an operating state” in Claim 11; and “a motor assembly…to provide a rotational power to the blade,” “a touch device…to input a touch manipulation of the outer case,” and “a display device…to emit light…to display an operating state” in Claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to 
	A review of the specification and claims shows that the following appears to be the corresponding structures described for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
“a motor assembly”: a motor 51 with motor housing 52, motor shaft 53, and motor-side connecting portion 54 appears to be the corresponding structure for performing the claimed function of rotating the blade (page 30 line 21 - page 31 line 4)
“a touch device”: a touch PCB with touch sensor mounted thereon and a touch booster appear to be the corresponding structure for performing the claimed function of inputting a touch manipulation (Claim 7)
“a display device”: a display PCB with LEDs disposed thereon appears to be the corresponding structure for performing the claimed function of displaying an operating state (Claim 12)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “a jar to be seated on a seating portion” in line 5 is unclear. Is the jar seated on the seating portion, or must it only be capable of being seated on the seating portion? Additionally, the limitation “the user’s manipulation on the outer case” in lines 16-17 does not have clear antecedent basis in the claim. Examiner notes that “a user’s manipulation” is recited in line 13, but it is not clear that this manipulation occurs on the outer case.
Regarding Claim 6, the scope of the limitation “a touch manipulating portion for inducing the user’s manipulation” is unclear. What is meant by “inducing”? The generally accepted definition of this word is causing, producing, or bringing about, so it is not clear how the touch manipulating portion is able to induce the user’s manipulation.
Regarding Claim 13, the limitation “the touch PCB” does not have antecedent basis in the claim. Claim 7 positively recites a touch PCB, but Claim 13 does not depend from Claim 7.
Regarding Claim 14, the limitation “the upper surface of the outer case” does not have antecedent basis in the claim. Examiner notes that an upper surface of the outer case is recited in Claim 6, but Claim 14 does not depend from Claim 6.
Claims 2-5 and 7-12 are rejected by virtue of their dependence upon Claim 1.
Regarding Claim 16, the scope of the limitation “a portion of the display device is disposed below the mounting portion” is unclear. What is meant by “below the mounting portion”? Is part of the display device not mounted within the confines of the mounting portion (i.e. below it)? And what is the frame of reference for “below”, i.e. “below” in relation to what?
Regarding Claim 20, the limitation “the touch display device” does not have antecedent basis in the claim. For examination purposes, it will be assumed that this limitation is meant to recite “the touch device.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2011/0222367) in view of Wulf et al., hereinafter Wulf (US 2002/0176320).
Regarding Claim 1, Allen discloses (Figures 1 and 3-4) a blender (kitchen appliance 10) comprising: an outer case (assembly of upper cover 24 and exterior surface 44 of touchpad 20) forming an outer appearance; an inner case (lower cover 13) provided inside the outer case; a jar (jar 16) to be seated on a seating portion formed on an upper surface of the inner case (collar 14 is connected to upper surface of lower cover 13) and provided with a blade for 
Allen is silent to the material from which the outer case is made. Wulf teaches that metal is conventionally considered to be a suitable material for the base of a blender ([0055] lines 10-12). As the outer case in the blender disclosed by Allen must be made from some material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the blender disclosed by Allen such that the outer case is made of a metal material, as is taught to be conventional by Wulf.
Regarding Claim 2, Allen discloses (Figure 4) the mounting portion (recessed area 26) is formed to be stepped downward on the inner case (lower cover 13) so that the touch device (touchpad 20) can be seated ([0027] lines 4-7).
Regarding Claim 3, Allen discloses (Figure 4) the mounting portion (recessed area 26) is formed on one side edge of the inner case (lower cover 13).
Regarding Claim 4, Allen discloses (Figures 2-3) the outer case (upper cover 24) is formed in a hexahedral shape with an open lower surface to receive the inner case (lower cover 13) therein (clearly shown in Figure 3), and the touch device (touchpad 20) is adjacent with the outer case in a state where the inner case is mounted inside the outer case (see Figure 2).
Regarding Claim 5, Allen discloses (Figure 4) the mounting portion (recessed area 26) includes at least one support protrusion (area protruding inwards from recessed area 26 to opening 38, see Annotated Figure 4 below) protruding from the inner case (lower cover 13) to press and support the touch device (touchpad 20) towards the outer case (upper cover 24).

    PNG
    media_image1.png
    296
    365
    media_image1.png
    Greyscale

Allen Annotated Figure 4
Regarding Claim 6, Allen discloses (Figure 4) a touch manipulating portion (button features 36) for inducing the user's manipulation formed on an upper surface of the outer case (exterior surface 44) corresponding to the touch device (touchpad 20), wherein the touch manipulating portion is formed by surface processing or printing ([0028] lines 12-14; “unitarily formed or molded with the top surface 44” is interpreted as surface processing).
Regarding Claim 11, Allen does not disclose a display device. Wulf teaches (Figure 29) a blender comprising a touch device (switches 2742, 2762, 2782, 2792, 2802, 2822, and 300), and a display device (LCD 2701) to display an operating state of the blender ([0138] lines 1-2) mounted on the mounting portion ([0011] lines 3-5; user interface 2222, which comprises LCD 2701, is mounted on the base of the blender on a mounting portion), wherein the display device is disposed side by side with the touch device (LCD 2701 is mounted side by side with the switches on user interface 2222). The purpose of the display is to allow to user to select operating parameters for the blender ([0122] lines 1-8) and to indicate to the user the current operating conditions of the blender ([0138] lines 1-2), which allows for greater control of the blender by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender disclosed by Allen such that it also comprises a display device to display an operating state of the blender mounted on the mounting portion, wherein the display device is disposed side by side with the touch device, as taught by Wulf, in order to allow the user to better control the functions of the blender and monitor its operating status.
Examiner note: when the combination of Allen and Wulf is made, the touchpad 20 of Allen is modified to have a display such as the LCD 2701 of Wulf, along with the corresponding electrical components, which displays the operating status of the blender of Allen as inputted by the user via button features 36.
Regarding Claim 15, Allen discloses (Figures 1 and 3-4) a blender (kitchen appliance 10) comprising: an outer case (assembly of upper cover 24 and exterior surface 44 of touchpad 20) forming an outer appearance; an inner case (lower cover 13) provided inside the outer case; a 
Allen is silent to the material from which the outer case is made. Wulf teaches that metal is conventionally considered to be a suitable material for the base of a blender ([0055] lines 10-12). As the outer case in the blender disclosed by Allen must be made from some material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the blender disclosed by Allen such that the outer case is made of a metal material, as is taught to be conventional by Wulf.
Further regarding Claim 15, Allen does not disclose a display device. Wulf teaches (Figure 29) a blender comprising a touch device (switches 2742, 2762, 2782, 2792, 2802, 2822, and 300) on one side of a mounting portion ([0011] lines 3-5; user interface 2222, which comprises the aforementioned switches mounted on one side thereof, is mounted on the base of the blender on a mounting portion), and a display device (LCD 2701) mounted on an other side of the mounting portion ([0011] lines 3-5; user interface 2222, which comprises LCD 2701 
Examiner note: when the combination of Allen and Wulf is made, the touchpad 20 of Allen is modified to have a display such as the LCD 2701 of Wulf, along with the corresponding electrical components, which displays the operating status of the blender of Allen as inputted by the user via button features 36.
Claims 7-10, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Wulf as applied to Claims 1 and 15 above, and further in view of Kim et al., hereinafter Kim (US 2016/0117022).
Regarding Claim 7, neither Allen nor Wulf discloses or teaches that the touch device includes a touch printed circuit board (PCB). Kim teaches (Figures 3-5 and 14-16) a user interface for a kitchen appliance ([0077] lines 6-8) comprising an outer case (front panel 20), an inner case (frame 100) inside the outer case, a touch device (touch sensor assembly 500), and a 
Examiner note: when the combination of Allen, Wulf, and Kim is made, the touchpad/buttons configuration disclosed by Allen is replaced by the touch device taught by Kim, which is sized and oriented as needed to fit onto the blender base.
Regarding Claim 8, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 7, Kim teaches (Figure 10) a plurality of case fastening hooks (housing coupling parts 511; [0127] lines 1-4) extending downward along a circumference of the touch PCB case (housing cover and body 510 and 520); and the mounting portion (opened space 110 of frame 100) includes a plurality of fastening holes (openings between housing supports 211 on top and bottom of accommodation part 210) into which the fastening hooks are inserted to constrain the touch PCB case ([0127] lines 5-7). Examiner note: accommodation part 210 is part of display case 200, which is mounted into opened space 110, i.e. the mounting portion, of frame 100; thus, the mounting portion includes the fastening holes.
Regarding Claim 9, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 7, Kim teaches (Figure 16) the touch booster (touch booster 530 with first and second extension parts 532 and 533) is elastically deformable ([0172] lines 1-3 and [0174] lines 6-7).
Regarding Claim 10, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 7, Kim teaches (Figures 14 and 23) a booster opening (opening 512) in which the touch booster (touch booster 530) is mounted is formed on an upper surface of the touch PCB case ([0138] lines 1-3); and an adhesive member (adhesion member 25) to adhere the touch PCB to the outer case (front panel 20) is provided around the booster opening ([0013] lines 9-11 and 20-22).
Regarding Claim 12, the combination of Allen and Wulf does not teach that the display device includes a display PCB with light emitting diodes (LEDs). Kim teaches (Figures 3-5, 9, and 13) a user interface for a kitchen appliance ([0077] lines 6-8) comprising an outer case (front 
Examiner note: when the combination of Allen, Wulf, and Kim is made, the LCD configuration taught by Wulf is replaced with the display device taught by Kim, which is sized and oriented as needed to fit onto the blender base.
Regarding Claim 13, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 12, Kim teaches (Figure 8) the touch PCB (sensor PCB 700) and the display PCB (display PCB 310) are connected by a connector (cable connector 600).
Regarding Claim 14, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 12, Kim teaches (Figure 2) a plurality of through-holes (first through holes 21) which are formed at the upper surface of the outer case (front panel 20) corresponding to a 
Regarding Claim 16, the combination of Allen and Wulf is silent to a display opening formed at a position on which the display device is mounted at the mounting portion. Kim teaches (Figures 3-5 and 9) a user interface for a kitchen appliance ([0077] lines 6-8) comprising an outer case (front panel 20), an inner case (frame 100) inside the outer case having a mounting portion (opened space 110), a touch device (sensor assembly 500) mounted on one side of the mounting portion, a display device (display assembly 300) mounted on an other side of the mounting portion to display an operating state ([0080] lines 9-11), and a display opening (frame hole 412 in frame display 400) formed at a position on which the display device is mounted at the mounting portion ([0113] lines 1-2; display assembly 300 is mounted on frame display 400, which is mounted within opened space 110 of frame 100), wherein a portion of the display device is disposed below the mounting portion, and a remaining portion of the display device protrudes upward through the display opening (see Figure 13; a portion of display assembly 300 is located within opened space 110, i.e. below its outermost limit, and a portion extends through frame hole 412 such that it protrudes past the outer edge of frame display 400). This configuration of the user interface allows the display device to be placed precisely such that it is aligned with the display window 11, and improves the overall outer appearance of the appliance ([0262] lines 1-5), and also improves the accuracy of the touch manipulation recognition ([0259] lines 1-8). Accordingly, it would have been obvious to one of ordinary skill in 
Examiner note: when the combination of Allen, Wulf, and Kim is made, the entire user interface of the combination of Allen and Wulf, which comprises the touchpad/button assembly of Allen and the LCD assembly of Wulf, is replaced by the user interface taught by Kim comprising sensor assembly 500 and display assembly 300 and their respective mounting arrangements, which is sized and oriented as needed to fit on the blender base, in order to achieve the aforementioned benefits thereof.
Regarding Claim 17, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 16, Kim teaches (Figures 2, 5, and 13) the display device (display assembly 300) includes: a display printed circuit board (PCB) (display PCB 310) in which a plurality of LEDs (LEDs 313) are disposed, a light guide (reflector 320) which passes through the display opening (frame hole 412) to be in contact with the outer case (contacts front panel 20 via cover display 200), and guides light emitted from the plurality of LEDs mounted on the display PCB to a plurality of through-holes (first through holes 21) formed in the outer case corresponding to a display portion (display window 11; [0110] lines 1-3), and a display PCB case (frame display 400) 
Regarding Claim 18, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 17, Kim teaches (Figure 2) the display device (display assembly 300) is configured to output information in a form of letters or numbers by selectively transmitting light from the plurality of through-holes (first through holes 21) to the display portion (display window 11; [0080] lines 6-8).  
Regarding Claim 19, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 17, Kim teaches (Figure 5) a case fastening portion (boss 413) formed on the display PCB case (frame display 400) to which a screw (screw 312) for fixing the display device (display assembly 300) to the display PCB case is fastened ([0116] lines 1-4); and a case coupling portion (screw hole in boss 413) formed inside the inner case (frame 100) to which a screw (screw 312) passing through the case fastening portion is fastened. Examiner note: the screw hole on boss 413 is formed on the frame display 400, which is mounted within the opened space 110 of frame 100, therefore the screw hole, i.e. the case coupling portion, is formed inside the frame 100, i.e. the inner case.
Regarding Claim 20, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 16, Kim teaches (Figure 5) a touch opening (open top side of cover display 200) formed on one side of the mounting portion (opened space 110) corresponding to the touch device (sensor assembly 500), wherein the touch display device and the display device (display assembly 300) are electrically connected by a connector (cable connector 600) passing through the touch opening (see Figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 9,398,830) discloses a user interface for a blender comprising a touch device that includes a touch circuit board and a display device that includes a display circuit board with LEDs mounted thereon and a light guide for guiding the light from the LEDs through a plurality of through-holes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TERESA A GUTHRIE/Examiner, Art Unit 3725      

/TERESA M EKIERT/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725